—In an action, inter alia, to recover damages for negligence, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County *416(Newmark, J.), dated June 16, 1995, as denied its motion pursuant to CPLR 3212 (b) for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs payable to the plaintiff-respondent.
The Supreme Court properly denied the defendant’s motion for summary judgment as the defendant failed to make a prima facie showing of entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Carcione v County of Suffolk, 225 AD2d 575). O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.